CONSOLIDATED AND AMENDED AND RESTATED PROMISSORY NOTE $118,542.66 Louisville, Kentucky February 1, 2010 WHEREAS, RESIDENTIAL MANAGEMENT COMPANY, a Kentucky corporation having an address of 10172 Linn Station Road, Louisville, Kentucky, 40223 (the “Lender”) has made certain loans and advances to NTS/LAKE FOREST II RESIDENTIAL CORPORATION, a Kentucky corporation having an address of 10172 Linn Station Road, Louisville, Kentucky 40223 (the “Borrower”), which loans and advances are evidenced by the following promissory notes: (a) that certain Amended and Restated Promissory Note dated April 11, 2009 made by Borrower payable to the order of Lender in the face principal amount of Thirty Six Thousand One Hundred Six Dollars and Ninety Cents ($36,106.90) (“Note 2009-1”); and (b) that certain Promissory Note dated August 10, 2009 made by Borrower payable to the order of Lender in the face principal amount of Seventy Six Thousand Nine Hundred Thirty Dollars and Sixty Six Cents ($76,930.66) (“Note 2009-2”); Note 2009-1 – Note 2009-2 are sometimes hereinafter referred to collectively as the “Notes.” WHEREAS, Lender has made additional advances or loans to the Borrower during the months of September – December 2009 for payroll billings and overhead fees in the aggregate amount of Five Thousand Five Hundred Five Dollars and Ten Cents ($5,505.10) (the “Advances”); and WHEREAS, for the convenience of Borrower and Lender, the parties have agreed to consolidate, amend and restate the Notes in their entirety hereunder and to include the amount of the Advances in the principal due under this Consolidated and Amended and Restated Promissory Note, which consolidation, amendment and restatement shall in no manner constitute a repayment, satisfaction or novation of the indebtedness evidenced by the Notes; NOW THEREFORE, Borrower makes and grants to Lender this Consolidated and Amended and Restated Note (the “Note”) under the following terms: FOR VALUE RECEIVED, Borrower promises to pay to Lender, in lawful money of the United
